DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-25 are objected to because of the following informalities:  Although numerical designations are permissible, the claims should be defined with proper structural limitations of the elements and their interrelationship with proper nexus.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (2015/0040527 A1).
Regarding to claim 13, Cho et al teach a filter element (120 in Fig. 1) for an air filter of a motor vehicle (paragraph 0003), comprising: a frame part (122), a filter material (121), wherein the frame part (122) surrounds, at least in regions, the filter material (121); wherein the filter element (120) is insertable into a receiving space (see details of Fig. 1) of a housing (111 & 112) of the air filter; and a holding element (140) which is movable, by inserting the filter element (120) in the receiving space, from an initial position into a functional position in which a fastening element (132 & 160 in Fig. 4), which is configured for securing a cover element (130) used to close an insertion opening (52) of the receiving space (28) to the housing (111 & 112), is fixable to the holding element (140).
Regarding to claim 14, Cho et al teach the holding element (see 140 in Fig. 4) is held on the frame part (122) by a flexible connecting strip (124 in Fig. 3), wherein the holding element (140) is movable from the initial position into the functional position by a deformation of the flexible connecting strip (124).
Regarding to claim 20, Cho et al teach an air filter (120) for a motor vehicle, comprising: the filter element (120) introduced into a receiving space of a housing (111 & 112) of the air filter, wherein a cover element (130) is secured to the housing (111 & 112) by fixing a fastening element (132 & 160 in Fig. 4) to the holding element (140) of the filter element (120) and wherein an insertion opening of the receiving space is closed by the cover element (130).
Regarding to claim 21, Cho et al teach the cover element (130) configured as a separate closure mechanism (162, Fig. 18) for the receiving space which is removable .
Allowable Subject Matter
Claims 15-19 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior arts further discloses the holding element (36) in the initial position forming a first angle (65) with a side wall (20, 22) of the frame part (16), which side wall extends in an insertion direction (26) of the filter element (10) in which the filter element (10) is insertable into the receiving space (28) and wherein the holding element (36) in the functional position forms a second angle (68) with the side wall (20, 22) which is larger than the first angle (66); the holding element (36) having a female thread; the holding element (36) having a receptacle (70) for a pin (72) formed on the fastening element (44, 78); the holding element (36) having a catch element (100) for a corresponding catch element (98) of the fastening element (44, 78); and the housing having a guide mechanism (54), wherein the holding element (36) is movable from the initial position into the functional position by introducing the holding element (36) into the one guide mechanism (54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 25, 2022